Citation Nr: 0602571	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  00-11 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a retained metallic body of the right eye.

2.  Entitlement to service connection for rhinosinusitis, 
claimed as secondary to the service-connected retained 
metallic body of the right eye.

3.  Entitlement to service connection for headaches, claimed 
as secondary to the service-connected retained metallic body 
of the right eye.

4.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1950 
to October 1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 RO rating decision that 
denied a compensable rating for a retained metallic body of 
the right eye.  Also on appeal is a May 2002 RO rating 
decision that denied service connection for rhinosinusitis 
and headaches, each claimed as secondary to the service-
connected retained metallic body of the right eye, as well as 
denied a 10 percent rating based on multiple noncompensable 
service-connected disabilities, pursuant to 38 C.F.R. 
§ 3.324.

In December 2002, the appellant testified during a hearing 
before the RO's Decision Review Officer; a transcript of that 
hearing is of record.

The Board remanded the claim to the RO for further 
development in December 2003. After accomplishing the 
requested action to the extent possible, the RO continued the 
denial of the claim, as reflected in the October 2004 
Supplemental SOC (SSOC), and returned these matters to the 
Board for further appellate consideration.



FINDINGS OF FACT

1.  All notification and development actions necessary to 
fairly adjudicate each claim on appeal have been 
accomplished.

2.  The retained metallic body of the right eye does not 
cause loss of visual acuity, loss of field, rest 
requirements, or periods of incapacity; however, that 
condition does result in recurrent episodes of pain, 
watering, and redness in the right eye.

3.  The appellant's sinusitis has been competently diagnosed 
as chronic allergic sinusitis, triggered by environmental 
factors such as molds, dust mites, and dust; there is no 
competent medical evidence or opinion establishing a nexus 
between the appellant's sinusitis and the retained metallic 
body of the right eye.

4.  The appellant's headaches have been variously attributed 
to muscle contraction or to sinusitis; there is no competent 
medical evidence or opinion establishing a nexus between the 
appellant's reported headaches and the retained metallic body 
of the right eye.

5.  Given the Board's award of a compensable rating for 
retained metallic foreign body of the right eye, the 
appellant has just one remaining noncompensable service-
connected disability-residuals of shell fragment wounds of 
the forehead.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a 10 percent, but higher, rating for 
retained metallic body of the right eye are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.10, 4.20, 4.84a, Diagnostic Code 6009 
(2005).

2.  The criteria for service connection for rhinosinusitis, 
as secondary to the service-connected retained metallic body 
of the right eye, are not met.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310(a) (2005).
 
3.  The criteria for service connection for headaches, 
claimed as secondary to the service-connected retained 
metallic body of the right eye, are not met.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.310(a) (2005).
 
4.  As the basic eligibility for rating for multiple 
noncompensable service-connected disabilities cannot be 
established, the appellant's claim for a 10 percent rating, 
pursuant to the provisions of 38 C.F.R. § 3.324, lacks legal 
merit.  38 C.F.R. § 3.324 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

The April 2000 SOC notified the appellant of the legal 
criteria governing a claim for increased rating, while the 
May 2003 SOC notified him of the legal criteria governing 
claims for secondary service connection and for entitlement 
to a 10 percent rating for multiple noncompensable 
disabilities.  The Supplementary SOC (SSOC) of October 2004 
provided him with the current evidentiary status on all the 
issues herein under appeal.  After each, the appellant was 
given the opportunity to respond.  Accordingly, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support each claim.  

The claim for increased (compensable) rating was denied by a 
rating action in June 1999, prior to enactment of the VCAA, 
but in January 2002 the RO sent the appellant a VCAA notice 
letter in regard to that issue.  The RO sent the appellant an 
initial VCAA notice letter in March 2002 regarding the claims 
for secondary service connection and for 10 percent rating 
for multiple noncompensable disabilities, prior to May 2002 
rating action that denied those claims.  In December 2003, 
the Board determined that the January 2002 and March 2002 
notice letters were not fully compliant with the VCAA, and 
remanded these matters for compliance with the VCAA's duties 
to notify and assist.  In compliance with the remand, the 
Appeals Management Center (AMC) sent the appellant a VCAA 
notice letter in May 2004 that detailed the evidence of 
record, the evidence still required, and the respective 
obligations of VA and the veteran to obtain various types of 
evidence.  The AMC's letter also asked the appellant to send 
VA all the evidence in his possession.  The Board finds that 
the AMC's May 2004 letter meets the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio, 16 Vet. App. at 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the two rating actions on appeal.  However, 
Board finds that the lack of full, pre-adjudication notice in 
this appeal does not, in any way, prejudice the appellant.  
In this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim were fully developed and re-
adjudicated after notice was provided.  Specifically, the May 
2004 notice letter provided appropriate notice under the 
VCAA, and the appellant was provided an opportunity to 
respond before the RO readjudicated the claims and issued the 
SSOC in October 2004.    

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with any of the matters 
herein decided.  As indicated below, the RO has obtained the 
appellant's VA treatment records as well as treatment records 
from those private medical providers that the appellant 
identified as having relevant records for development.  The 
appellant's service medical record is not available, and the 
National Personnel Record Center (NPRC) notified the RO in 
1975 that the files may have been destroyed by a fire at the 
NPRC during the 1970s; the RO was nonetheless able to obtain 
a copy of the appellant's discharge physical examination.  
The appellant was afforded a hearing before the RO's Decision 
Review Officer and he has had several VA medical examinations 
for evaluation of his claimed disabilities.  Significantly, 
there is no indication of any additional, existing, pertinent 
evidence that needs to be obtained in connection with any of 
the claims by VA, and the most recent communication to VA 
from the appellant's service representative, a November 2005 
Appellant's Post-Remand Brief, did not assert any unfulfilled 
duty to notify or assist on VA's part.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.
 
II.  Factual Background

The appellant's complete service medical record is not 
available, having presumably been destroyed by a fire at the 
National Personnel Records Center (NPRC).  The report of the 
appellant's October 1953 separation physical examination is 
on file, and shows all systems as "normal" and notes no 
physical abnormalities.  That report of examination does not 
mention scarring or wounds, and notes that the appellant's 
visual acuity was 20/20 at the time of discharge.  

A January 1975 VA treatment report shows that the appellant 
complained of facial pain of one week duration.  X-ray of the 
sinuses was positive for metallic fragments in the right 
maxillary sinus and for congested left maxillary sinus.  The 
clinician's diagnosis was left maxillary sinusitis.

In March 1975 the appellant submitted an initial claim to VA 
for service connection for sinus, eyes, and combat wounds.  
The RO issued a rating decision in April 1975 that denied 
service connection, and the appellant submitted a timely 
appeal to the Board.  The Board issued a decision in May 1977 
that denied service connection for sinusitis, an eye 
disorder, and claimed wounds.  

The appellant presented for VA outpatient treatment in April 
1977 with complaint of headache and right eye pain of one 
week duration.  The clinician's impression was chronic 
sinusitis.

The appellant had a non-VA X-ray of the sinuses in October 
1978.  The interpreter's impression was clear paranasal 
sinuses, intact bony walls, and no neoplastic or inflammatory 
disease shown.  However, the interpreter noted the presence 
of small, opaque, apparent foreign body particles in the soft 
tissue on the right side of the face.

The appellant was treated in June 1979 by Dr. G.G., a private 
physician, for nasal congestion of several years duration.  
The diagnostic impression was allergic rhinopharyngitis.  Dr. 
G.G. noted the presence of granulations in the pharynx but 
did not comment on an association between those granules and 
the sinusitis.

The appellant underwent a VA opthalmological examination in 
March 1983 to determine the residual effect of the foreign 
body in his right eye.  The examiner verified the presence of 
an inert foreign body in the midstroma of the right cornea, 
but stated that the foreign body was inert.  The examiner 
also found calcium deposits and nasal pterygions in both 
eyes.  The examiner's assessment was that the appellant's 
current complaints (tearing, redness, pain in the right eye) 
were more likely due to the pterygions than to the foreign 
body.

A VA opthalmological note from November 1984 shows the right 
eye intracorneal foreign body to be quiet and not affecting 
visual acuity.  The clinician noted the presence of nasal 
pinguecula in both eyes.  An ophthalmology clinic note of May 
1987 confirmed an impression of inactive foreign body

The appellant had a non-VA X-ray of the paranasal sinuses in 
October 1989.  The interpreter noted a few small metallic 
fragments projecting over the area of the right maxillary 
sinus and inferior surface of the orbits.  The sinuses were 
well pneumatized but exhibited mild thickening of the 
maxillary sinus mucosa, which may have been related to a 
recent process or to old post-inflammatory changes.     

The appellant presented for VA outpatient treatment in 
February 1990 complaining of severe right eye pain of one 
week duration.  He was referred for ophthalmology 
consultation in August 1990, during which he reported 
frequent episodes of eye pain, especially when using his eyes 
at work.  The examiner noted Korean War wound by history, but 
his impression was refractive error to be treated by 
eyeglasses.  

The appellant presented for VA outpatient treatment in March 
1990, during which he complained of pulsating headaches of 15 
days duration.  He received workup through Ear/Nose/Throat 
(ENT) and neurology clinics.  The ENT clinician's diagnosis 
was cephalea secondary to allergic rhinosinusitis.  The 
clinician noted history of metallic densities (shrapnel) 
since 1951 and also right impacted molar.  

The appellant presented to the VA emergency room in May 1990 
with complaint of right eye pain and general cephalia of 15 
days duration.  X-rays noted densities at the right malar 
region and impacted molar in the right mandible.  

The appellant presented for VA neurology consultation in 
October 1990 complaining of chronic headache of 25 years 
duration, becoming worse over the previous 15 years.  The 
appellant stated that he believed his headaches were 
consequent to metal fragments in his face.  The clinician 
noted that the appellant had complained intermittently about 
this problem over the years and appeared to be sad and 
frustrated.  The clinician's impression was muscle 
contraction headaches.

The appellant had a VA eye examination in January 1997.  The 
examiner noted a medical history of allergic rhinitis and 
sinus disease and current complaint of frequent headaches.  
The appellant's corrected visual acuity bilaterally was 20/60 
for both near and distant vision.  The examiner's diagnosis 
was intracorneal foreign body, senile cataracts, and 
refractive error.

The appellant had a VA dermatology examination in February 
1997, during which he referred to headache and chronic 
sinusitis as consequent to an undocumented incident in Korea 
in which his helmet was hit by a bullet, resulting in 
fragments entering his eye.  The examiner found no evidence 
of scarring of the forehead to substantiate a gunshot wound, 
but noted that a VA X-ray in March 1990 had detected metallic 
densities on the right mallar region.  In the examiner's 
opinion, those metallic densities were residuals of the 
reported shrapnel wounds.

A June 1998 VA outpatient treatment note shows that the 
appellant complained of recurrent headaches only partially 
responsive to treatment.  The clinician diagnosed chronic 
sinusitis.  The diagnosis was redefined as "allergic 
sinusitis" during VA outpatient follow-up in September 1998.

In a December 1998 VA ophthalmology clinic note, the 
appellant complained of an occasional burning sensation in 
the right eye.  The examiner's impression was asymptomatic 
pinguecula and chronic corneal foreign body in the right eye, 
with no infection.

The appellant underwent a VA eye examination in June 1999 
that noted a history of chronic sinusitis and allergies.  The 
appellant's corrected visual acuity in the right eye was 
20/40 near and far (uncorrected far vision 20/80), and his 
corrected visual acuity in the left eye was 20/30 near and 
far (uncorrected far vision 20/50).  The cornea was clear, 
with retained foreign body in the right eye.  The examiner's 
diagnosis was retained corneal foreign body not affecting 
visual acuity, pinguecula in both eyes, and senile cataracts 
in both eyes.

On VA medical examination in September 2001, the examiner 
reviewed the claims file in conjunction with the examination.  
The appellant complained of current daily pulsating pain in 
the forehead associated with an itching sensation.  The 
appellant stated that he took oral pain medications twice 
daily for his headaches, and that the headaches were 
alleviated by bed rest and medication.  The examiner found no 
scarring or evidence of bone pathology on the forehead, but 
stated that the metal fragments shown by X-ray were very 
likely related to fragment wound as reported by the 
appellant.  The examiner did not provide an opinion in regard 
to nexus between the metal fragments and the appellant's 
reported headaches.

An RO rating decision in November 2001 granted service 
connection for shell fragment wound of the forehead, rated as 
noncompensable.

A March 2002 case summary by Dr. R.H.Z., a private physician, 
states that the appellant was treated since June 2000 for 
chronic allergic rhinopharyngitis and chronic sinusitis.  
However, his past medical history was noted as 
noncontributory, and precipitants were noted as dust, mites, 
environmental molds, and insect proteins.  Physical 
examination of the eyes noted clear conjuctiva and positive 
infraorbital shiners bilaterally.  Examination of the nose 
noted gray-edematous nasal mucosae with inferior turbinate 
hypertrophy and no sinus tenderness.  The case summary is 
silent in regard to the metallic fragments in the appellant's 
eye, and in regard to any connection between those fragments 
and the appellant's allergic rhinopharyngitis and allergic 
sinusitis.  A subsequent medical certificate by Dr. R.H.Z. 
characterized the appellant's current condition as chronic 
nasopharyngitis and chronic allergic sinusitis, both 
triggered by environmental factors such as molds, house 
mites, and dust.

A Social Security Administration (SSA) letter dated March 
2002 states that the appellant drew disability benefits from 
April 1991 to April 1994.  He was currently eligible for 
monthly retirement benefits.

The appellant had a non-VA computed tomography (CT) scan of 
the paranasal sinuses in June 2002.  The interpreter's 
impression was bilateral concha bullosa of the middle 
turbinates, but clear paranasal sinuses.  There was minimal 
deviation of the nasal septum toward the left side.  

During the December 2002 hearing, the appellant testified 
that his right eye is painful and subject to tearing; he uses 
eye drops continuously and receives treatment every two 
months at VA for his right eye condition.  The appellant was 
first diagnosed with rhinosinusitis in approximately 1969, 
and one physician told the appellant that the condition is 
consequent to the shell fragment rather than to environmental 
allergy.  The appellant's sinus condition is partly 
alleviated by taking allergy medications.  The appellant's 
headaches began long before his sinusitis; the appellant has 
headaches every day or two, and those headaches usually last 
for half a day at a time.  The appellant testified that he 
was granted SSA disability for his nerves, and he believes 
that the nervous condition can be attributed to the 
headaches, which in turn can be attributed to the shell 
fragments.   

The appellant had a non-VA X-ray of the paranasal sinuses in 
September 2004.  The interpreter's impression was no 
radiographic evidence of sinusitis.  The X-ray did confirm 
multiple tiny radiopaque metallic foreign bodies in the soft 
tissues of the face, projecting over the maxillary sinus and 
portion of the right-sided upper mandible.

The appellant submitted a statement in October 2004 attesting 
to the circumstances under which he was wounded in combat; he 
also submitted a supporting "buddy statement" by veteran 
J.T.V. who witnessed the appellant being wounded in the right 
eye by a fragment of his helmet.  The appellant's letter 
asserts that his wound has resulted in sinusitis, 
rhinopharyngitis, rhinitis, mental health problems, chronic 
headaches, and ulcers in the nose, mouth, and ears.  
 
III.  Analysis

1.  Evaluation of Retained Metallic Body of the Right Eye

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disabilities of the eye are rated under 38 C.F.R. § 4.84a, 
Diagnostic Codes 6000 to 6092.  Unhealed injury to the eye is 
rated under Diagnostic Code 6009, and is rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.

Taking the criteria for Diagnostic Code 6009 in sequence, 
there is no impairment of visual acuity attributable to the 
metallic object, and the Board notes that the most recent eye 
examination in June 1999 specifically noted that the foreign 
object caused no loss of visual acuity (the Board also notes 
parenthetically that the appellant's visual acuity of 20/30 
and 20/40 would not be compensable even if arguendo the 
foreign object was shown to be related to his visual acuity; 
see 38 C.F.R. § 4.84a, Table IV).  There is no evidence of 
field loss, rest requirements, or episodic incapacity.

However, Diagnostic Code 6009 also allows for rating for 
pain.  The appellant has testified that his right eye is 
occasionally painful, and a layperson is competent to testify 
in regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  The entirety of the  
medical record also shows that the appellant has complained 
of right eye pain and watering, as distinct from headaches, 
on a recurring basis over the course of many years.  The VA 
examiner in March 1983 stated that right eye pain, redness, 
and tearing appeared to be consequent to nasal pterygions 
rather than to a retained foreign object, but a later opinion 
by a VA clinician in December 1998 appears to attribute the 
right eye pain to the foreign object, since that examiner 
described the pinguecula as "asymptomatic."  The Board 
therefore finds that the medical evidence is at least in 
equipoise regarding whether there is a nexus between the 
appellant's right eye pain and the metallic foreign object.  

Accordingly, with consideration of the benefit-of-the-doubt 
doctrine (see 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)), the 
Board finds that minimum schedular rating for active 
pathology, 10 percent, is appropriate.  A higher amount is 
not warranted because there is no indication that the 
appellant's right eye pain and watering cause more than 
minimal industrial impairment.

2.  Entitlement to Secondary Service Connection for 
Rhinosinusitis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993). 

In this case, the appellant is seeking service connection for 
sinusitis as secondary to service-connected retained metallic 
foreign body in the right eye.

The evidence of record shows that the appellant has been 
treated for sinusitis on a frequent basis since January 1975 
(the appellant testified that he was treated for sinusitis in 
service, but there is no objective evidence supporting this 
assertion).  The most definitive characterization of the 
appellant's sinusitis is Dr. R.H.Z.'s diagnosis of chronic 
allergic sinusitis, triggered by environmental factors such 
as molds, dust mites, and dust. There is no medical evidence 
of a nexus between the diagnosed allergic sinusitis, which is 
apparently an allergy to environmental factors, and the 
service-connected disability (retained metallic foreign 
object in right eye).  

The Board has considered the appellant's assertions that his 
sinusitis is secondary to his service-connected disability.  
The appellant is certainly competent to describe his own 
symptoms.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter, such as whether there is a medical relationship 
between his current sinusitis and his military service or his 
service-connected disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).

Under these circumstances, the Board finds that the claim for 
secondary service connection for sinusitis must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 

3.  Entitlement to Secondary Service Connection for Headaches

The appellant contends that his headaches are secondary to 
service-connected retained metallic foreign object in the 
right eye.

The earliest evidence in the file of headaches occurred in 
1977; the appellant was treated frequently for headaches 
thereafter.  The treatment notes consistently ascribe the 
headaches to chronic sinusitis, although in one instance (VA 
neurology clinic note of October 1990) the practitioner's 
impression was muscle contraction headache.  There are no 
treatment notes or examinations reflect any medical opinion 
that the headaches were caused or aggravated by the retained 
metal foreign bodies in the right eye.

As noted above, the appellant is certainly competent to 
describe his own symptoms.  Falzone, 8 Vet. App. at 403; 
Heuer, 7 Vet. App. at 384 (1995); Caldwell, 1 Vet. App. at 
466.  However, as a layman without the appropriate medical 
training and expertise, he is not competent to render a 
probative opinion on a medical matter, such as whether there 
is a medical relationship between his current headaches and 
his service-connected disability.  See Bostain, 11 Vet. App. 
at 127; Routen, 10 Vet. App. at 186.  

Under these circumstances, the Board finds that the claim for 
service connection for headaches must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 

4.  Compensable Rating for Multiple Noncompensable 
Disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities, the rating agency 
is authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.

With the Board's award of a compensable (10 percent) rating 
for retained metallic foreign body of the right eye, the 
appellant has just one remaining noncompensable service-
connected disability, i.e. shell fragment wounds of the 
forehead.  Since the appellant no longer has two or more 
separate permanent service-connected disabilities, he does 
not meet the threshold requirement for consideration under 
38 C.F.R. § 3.324. 

Under these circumstances, the appellant simply does not meet 
the basic eligibility criteria for entitlement to a 
compensable rating for multiple noncompensable service-
connected disabilities under 38 C.F.R. § 3.324.  Where, as 
here, the law, and not the evidence, is dispositive, the 
claim should be denied or the appeal terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 


ORDER

A rating in excess 10 percent for a retained metallic body of 
the right eye, is granted, subject to the law and regulations 
governing the payment of monetary benefits. 

Service connection for rhinosinusitis, as secondary to 
service-connected retained metallic body of the right eye, is 
denied.

Service connection for headaches, as secondary to service-
connected retained metallic body of the right eye, is denied.

A 10 percent evaluation based on multiple, noncompensable, 
service-connected disabilities is denied.



____________________________________________
JACQUELINE E. MONR0E
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


